Bloodworth, J.
1. The court committed no error in allowing the evidence of which complaint is made in the first special ground of the motion for a new trial to go to the jury.
2. In Jeems v. State, 141 Ga. 493 (1) (81 S. E. 202), it was held: “Where in the trial of a criminal ease a female witness was offered by the State, and her competency as a witness was challenged on the ground that she was the wife of the accused, and she was thereupon interrogated as to her matrimonial status, and she testified in substance that she was married to the accused about two years before the trial, but that she had been married previously to another named person, and that this person to whom she had previously been married was still living and she' had never been divorced from him, and this testimony was uneontradicted, it was not error for the court to rule that she was a competent witness and to permit her to give evidence upon ma*354terial issues involved in the criminal case. Wrye v. State, 95 Ga. 466 (22 S. E. 273); Hoxie v. State, 114 Ga. 19 (39 S. E. 944).” In Murphy v. State; 122 Ga. 149 (50 S. E. 48), the second headnote is as follows: “ The second wife of a bigamist, being po wife in law, is a competent witness against him.” Under the ruling in the foregoing cases and the facts of this case, the court did not' err in allowing the alleged second wife of the defendant to testify. See Johnson v. State, 61 Ga. 306 (1); Wrye v. State, supra.
3'. There being no general insistence on all the grounds of the motion for a new trial,'and the 'general'grounds not having been spe'cifically argued,' they' will' be treated as abandoned.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.